2022 IL App (2d) 200535
                                  No. 2-20-0535
                           Opinion filed March 21, 2022
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 19-CM-3363
                                       )
JABARI D. McINTYRE,                    ) Honorable
                                       ) Jennifer J. Clifford,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Justices Hudson and Birkett concurred in the judgment and opinion.

                                           OPINION

¶1     Following a bench trial in the circuit court of Winnebago County, defendant, Jabari D.

McIntyre, was convicted of resisting a peace officer (720 ILCS 5/31-1(a) (West 2018)). Defendant

argues on appeal that his jury waiver was invalid because the trial court erroneously admonished

him that the waiver was irrevocable. We affirm.

¶2                                     I. BACKGROUND

¶3     Defendant signed a written jury waiver in open court, with his attorney present, on July 15,

2020. Before defendant did so, the trial court questioned him to confirm that he understood that

(1) he had a right to a trial by jury, (2) if he exercised that right, 12 members of the community

would serve on the jury, (3) the jury’s verdict to convict or acquit would have to be unanimous,
2022 IL App (2d) 200535


and (4) if he waived the right to a jury, the case would be tried before a judge. The court further

confirmed that defendant had an opportunity to talk with his attorney about waiving a jury and that

the decision was his own, made without force, threats, or promises. Before defendant signed the

waiver, the trial court advised him, “[O]nce you waive your right to a jury trial, you can’t change

your mind and take it back.”

¶4     A bench trial was held on September 11, 2020. At trial, Rockford police officer Lucas

Davidson testified that, on November 2, 2019, he responded to a report of domestic battery at a

residence on Darwood Avenue. Officer Sims also responded. Through a window, Davidson

observed defendant push a woman in her midsection. Davidson then knocked loudly on the door,

announcing that he and Sims were police officers. The woman walked toward the door and started

to open it, but defendant shut the door. He then turned around so that his back was against the

door, bracing it shut. Defendant refused the officers’ commands to open the door. The officers

pushed the door open and took defendant into custody.

¶5                                         II. ANALYSIS

¶6     Defendant maintains that his jury waiver was not valid because, due to the trial court’s

erroneous admonition, he was left with the mistaken impression that there was no possibility that

he could withdraw the waiver.

¶7     Defendant acknowledges that he did not preserve this issue for review. He did not object

to the trial court’s admonitions during the waiver colloquy or raise the issue in his posttrial motion.

Both steps were necessary to avoid forfeiture of the issue. People v. Bannister, 232 Ill. 2d 52, 65

(2008). Defendant argues, however, that the error is reviewable under the plain-error rule. Under

the plain-error rule, we “will review unpreserved error when a clear and obvious error occurs and:

(1) the evidence is closely balanced; or (2) [the] error is so serious that it affected the fairness of



                                                 -2-
2022 IL App (2d) 200535


the defendant’s trial and challenged the integrity of the judicial process.” Id. (citing People v.

Piatkowski, 225 Ill. 2d 551, 565 (2007), and People v. Hall, 194 Ill. 2d 305, 335 (2000)).

¶8      The right to a jury trial is a fundamental right guaranteed by the United States Constitution

(U.S. Const., amends. VI, XIV) and the Illinois Constitution (Ill. Const. 1970, art. I, §§ 8, 13).

Bannister, 232 Ill. 2d at 65. Under the Illinois Constitution, the right to a trial by jury includes the

right to waive a jury trial. Id. A defendant’s waiver is valid if he makes it knowingly and

voluntarily. Id. Here, defendant contends that the trial court was mistaken in stating that a jury

waiver categorically cannot be withdrawn. However, when a criminal defendant voluntarily

waives the right to a jury trial, he or she is not entitled to withdraw the waiver as a matter of right.

People v. Peacock, 324 Ill. App. 3d 749, 753 (2001). Nonetheless, a trial court may permit the

defendant to withdraw the waiver. Whether to do so “is a matter that is ordinarily within the

discretion of the trial court unless the circumstances indicate the defendant failed to realize the

consequences of his waiver.” Id.

¶9      Although the trial court’s admonition was misleading, it did not affect the validity of

defendant’s jury trial waiver.

        “[T]here is no precise formula for determining whether a jury waiver is understandingly

        made [citation]; however, a waiver will not be held invalid where the defendant, with

        counsel at his side, unambiguously chooses a bench trial, unless some prejudice to him is

        alleged and proved [citations].” People v. Crespo, 118 Ill. App. 3d 815, 820 (1983).

Here, there was no prejudice regarding defendant’s jury waiver. Since defendant was willing to

make an irrevocable waiver of the right to a jury, we have no reason to believe that he would have

been unwilling to make a potentially revocable waiver. Thus, the possibility of withdrawing the

waiver would not have dissuaded defendant from making the waiver. Because any



                                                 -3-
2022 IL App (2d) 200535


misunderstanding on defendant’s part did not affect his decision to waive a jury, he suffered no

prejudice. Accordingly, the waiver of the right to a jury trial was valid.

¶ 10    The trial court’s misleading admonition could, however, have affected defendant’s post-

waiver decision making. Hypothetically, were defendant to have had a change of heart about his

jury waiver, the trial court’s admonition might have led him to refrain from seeking leave to

withdraw the waiver. However, any error in that regard is outside the scope of plain-error review.

Defendant seeks plain-error review on the basis that the trial court’s error implicated his

fundamental right to a jury trial. See People v. Ruiz, 367 Ill. App. 3d 236, 237 (2006) (“The issue

of a defendant’s waiver of his fundamental right to a jury trial is a matter that we may consider

under the plain error rule, despite a defendant’s failure to properly preserve that issue.”) However,

once a defendant validly waives the right to a jury trial—as done here—there is no fundamental

right to withdraw the waiver. Peacock, 324 Ill. App. 3d at 753.

¶ 11    As our supreme court has explained:

        “The plain-error doctrine does not instruct a reviewing court to consider all forfeited errors.

        [Citation.] It is not ‘a general saving clause preserving for review all errors affecting

        substantial rights whether or not they have been brought to the attention of the trial court.’

        [Citation.] Rather, it is ‘a “ ‘narrow and limited exception to the general waiver rule’ ” ’

        [citation], whose purpose is to protect the rights of the defendant and the integrity and

        reputation of the judicial process [citation].” People v. Herron, 215 Ill. 2d 167, 177 (2005).

Defendant does not contend that the evidence was closely balanced. Rather, he seeks review under

the second prong of the plain error rule, which applies when “[the] error is so serious that it affected

the fairness of the defendant’s trial and challenged the integrity of the judicial process.” Bannister,

232 Ill. 2d at 65.



                                                 -4-
2022 IL App (2d) 200535


¶ 12    The second prong of plain error can be equated with “structural error.” People v. Bever,

2019 IL App (3d) 170681, ¶ 46. “A structural error is ‘ “a systemic error which serves to ‘erode

the integrity of the judicial process and undermine the fairness of the defendant’s trial.’ ” ’ ” Id.

(quoting People v. Thompson, 238 Ill. 2d 598, 614 (2010), quoting People v. Glasper, 234 Ill. 2d

173, 197-98 (2009), quoting Herron, 215 Ill. 2d at 186). “Structural errors are recognized in a very

limited class of cases, including a complete denial of counsel, trial before a biased judge, racial

discrimination in the selection of a grand jury, denial of self-representation at trial, and a defective

reasonable doubt instruction.” People v. Ortega, 2021 IL App (1st) 182396, ¶ 64. The alleged error

here—an admonition inaccurately suggesting that withdrawal of a jury waiver was categorically

forbidden—is not of the same character or quality as errors that have been deemed structural.

¶ 13                                     III. CONCLUSION

¶ 14    For the foregoing reasons, we affirm the judgment of the circuit court of Winnebago

County.

¶ 15    Affirmed.




                                                 -5-
2022 IL App (2d) 200535




                                   No. 2-20-0535


Cite as:                  People v. McIntyre, 2022 IL App (2d) 200535


Decision Under Review:    Appeal from the Circuit Court of Winnebago County, No. 19-
                          CM-3363; the Hon. Jennifer J. Clifford, Judge, presiding.


Attorneys                 James E. Chadd, Thomas A. Lilien, and Drew A. Wallenstein, of
for                       State Appellate Defender’s Office, of Elgin, for appellant.
Appellant:


Attorneys                 J. Hanley, State’s Attorney, of Rockford (Patrick Delfino,
for                       Edward R. Psenicka, and John G. Barrett, of State’s Attorneys
Appellee:                 Appellate Prosecutor’s Office, of counsel), for the People.




                                        -6-